Citation Nr: 0807086	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  97-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than March 31, 1995 
for the award of compensation for chronic liver disease and 
hepatitis.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to March 
1955.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from separate rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

Initially, the Board notes the file variously refers to liver 
disease and hepatitis.  Hepatitis is an inflammation of the 
liver.  Dorland's Illustrated Medical Dictionary, 753 (28th 
ed., 1994).  Thus, the term chronic liver disease would 
include chronic hepatitis.  See also 38 C.F.R. § 4114, 
Diagnostic Code 7345 (2007).  

In July 2001, the Board remanded the issues of: 1. 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
neuropsychiatric condition as secondary to chronic liver 
disease and hepatitis compensated under 38 U.S.C.A. § 1151; 
2. entitlement to a rating in excess of 60 percent for 
chronic liver disease and hepatitis; and 3. entitlement to an 
effective date earlier than March 31, 1995 for the award of 
compensation under 38 U.S.C.A. § 1151 for chronic liver 
disease and hepatitis.  In July 2006, the RO granted the 
first two issues.  That is it granted the maximum, 100 
percent rating for chronic liver disease and hepatitis; and 
also granted compensation under 38 U.S.C.A. § 1151 for a 
neuropsychiatric condition as secondary to chronic liver 
disease and hepatitis compensated under 38 U.S.C.A. § 1151.  
In March 2006 and December 2007, the veteran was notified of 
the provisions dealing with ratings and effective dates in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  He did not disagree with any aspect of these grants.  
So the first two issues are no longer before the Board.  

The July 2006 RO decision also denied a claim of clear and 
unmistakable error (CUE) in an August 1988 RO decision which 
had denied service connection for chronic liver disease and 
hepatitis.  The veteran did not file a timely notice of 
disagreement with that decision.  

Upon further review, the Board finds that this is not a claim 
under 38 U.S.C.A. § 1151.  Such claims are based on 
carelessness, negligence, lack or proper skill, error in 
judgment or similar instance of fault on the part of VA.  
Such a showing is not needed here.  The veteran is service-
connected for tuberculosis, which required hospitalization 
and treatment immediately after service.  According to the 
final hospital summary of February 1956, he developed 
hepatitis as the result of a transfusion for the treatment of 
his service-connected disability.  Thus, the hepatitis is 
proximately due to and the result of the service-connected 
disease and warrants service connection.  Similarly, the 
psychiatric disability due to the hepatitis would be subject 
to secondary service connection.  


FINDINGS OF FACT

1.  In August 1988, the RO notified the veteran of the 
decision denying service connection for chronic liver 
disease.  The veteran did not file a timely appeal.  

2.  In August 2006, the RO notified the veteran of the July 
2006 decision finding that there was no clear and 
unmistakable error (CUE) in the August 1998 decision denying 
service connection for chronic liver disease.  The veteran 
did not file a timely appeal.  

3.  The next communication from the veteran, following the 
last final denial of service connection for chronic liver 
disease, which could reasonably be construed as a claim to 
reopen, was received on March 31, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 31, 
1995, for service connection for chronic liver disease have 
not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(r) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As 
noted above, the notice on effective dates required by the 
United States Court of Appeal for Veterans Claims in Dingess 
was sent to the veteran in March 2006 and December 2007.  He 
was not prejudiced by this late notice because the effective 
date is based on the evidence of record and there is no 
additional evidence that could substantiate an earlier 
effective date.  

The veteran asserts that benefits for hepatitis should be 
effective as of the date of his earlier claim.  In a 
statement dated October 23, 1987, he requested service 
connection for chronic liver disease.  The claim was denied 
in August 1988.  He was notified of the decision later that 
month.  The veteran had a year from the date of the notice of 
the decision to initiate an appeal with a notice of 
disagreement.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302 (2007).  He did not do so and the 1988 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2007).  Nevertheless, a claim may be 
reopened and allowed if VA receives new and material evidence 
to support the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  When a case is reopened and 
allowed, the effective date is not the date of an earlier 
claim but the date that the claim to reopen was received.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) 
(2007).  

With that caveat in mind, the Board has reviewed the record 
to see when the next communication, which could be construed 
as a claim, was received following the last final denial of 
August 1988.  There were several income reports for the 
veteran's pension claim.  In July 1993, the veteran requested 
reinstatement of his 20 percent compensation benefits as that 
would be greater than pension benefits.  There was 
correspondence dealing with an overpayment.  There is nothing 
in any of these that could reasonably be construed as a 
request for service connection for liver disease or 
hepatitis.  

On March 31, 1995, the RO received private medical records 
along with the veteran's request to reopen his claim for 
service connection for hepatitis.  This is the earliest 
effective date that can be assigned under the applicable law 
and regulation; and it was the effective date assigned by the 
RO.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  

The only way an earlier effective date could be assigned, 
would be to show clear and unmistakable error (CUE) in a 
prior denial.  38 C.F.R. §§ 3.105, 3.400(k) (2007).  

When a claim is reopened and granted based on new and 
material evidence that means that new evidence was sufficient 
to substantiate the claim.  In this case, in addition to the 
old records, the veteran submitted new private medical 
records and the RO obtained a December 1995 VA medical 
opinion supporting the claim.  A grant based on new and 
material evidence does not automatically mean that the 
previous denial was clearly and unmistakably erroneous.  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

In this case, the Board specifically remanded the case so the 
RO could consider the veteran's allegations of CUE.  The RO 
did so in July 2006 and found that there was no CUE in the 
1988 decision.  The veteran did not initiate a timely appeal 
of this determination and it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103.  

Without an earlier claim or CUE in an earlier decision, there 
is no basis for an effective date earlier than March 31, 
1995.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date earlier than March 31, 1995 for the award 
of compensation for chronic liver disease and hepatitis is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


